Citation Nr: 0813612	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for defective hearing.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In March 2007, the Board denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
defective hearing.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).

In December 2007, the parties submitted a Joint Motion for 
Remand and to Stay Proceedings.  In a December 2007 order, 
the Court vacated the Board's March 2007 decision finding 
that the veteran was not provided notice which complied with 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 1983 rating decision, the RO denied the 
veteran's original claim for service connection for defective 
hearing, based on a finding that there was no evidence he 
manifested a hearing loss as defined by VA regulations, as 
demonstrated by an August 1983 VA audiometry examination.  
Other evidence consisted of the veteran's service medical 
records which noted that an entrance examination reflected 
defective hearing in both ears.  A retest noted slight 
defective hearing of the right ear.  A separation examination 
noted a slight defective hearing of the right ear.  The 
veteran was informed of the RO's decision, but he did not 
file a notice of disagreement.  

In a November 1990 decision, the Board noted that the veteran 
submitted evidence which reflected the presence of hearing 
loss diagnosed in February 1988, and denied the petition to 
reopen the claim, based on a finding that the evidence 
presented failed to establish a relationship between current 
hearing loss and any incident in the veteran's military 
service.  This decision is final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1990).

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.

The veteran has never received such notice regarding this 
claim.  Therefore, the claim must be remanded to provide the 
veteran with notice which complies with the provisions of the 
VCAA and the subsequent Court decisions noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice should explain 
the terms "new" and "material;" and 
explain the types of evidence that would 
be considered new and material.  The 
notice should describe what evidence would 
be necessary to substantiate: the 
existence of defective hearing; a 
connection between the veteran's service 
and the current defective hearing (e.g., 
an opinion from an appropriate health care 
provider relating any current hearing loss 
to his period of military service) 
necessary to satisfy the element of the 
underlying claim which was found 
insufficient in the November 1990 Board 
decision; degree of the defective hearing; 
and effective date if service connection 
is granted.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); Kent and 
Dingess/Hartman, supra.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his attorney a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

